FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10373

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00064-FMTG

  v.

RICHARD FERRERAS DAVID,                          MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Guam
                 Frances Tydingco-Gatewood, Chief Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Richard Ferreras David appeals from the 108-month sentence imposed

following his guilty-plea conviction for importation of methamphetamine

hydrochloride (ice), in violation of 21 U.S.C. §§ 952(a) and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      David contends the district court procedurally erred by failing to adequately

consider his argument that the two-level enhancement for importation of

methamphetamine under U.S.S.G. § 2D1.1(b)(4) created an unwarranted

sentencing disparity among similarly situated defendants. The record reflects that

the district court listened to the parties’ arguments and did not otherwise

procedurally err. See United States v. Carty, 520 F.3d 984, 995 (9th Cir. 2008)

(en banc).

      David further contends his sentence is substantively unreasonable because

the importation enhancement is arbitrary, does not properly reflect the 18 U.S.C.

§ 3553(a) factors, and unfairly overstates his offense conduct. In light of the

totality of the circumstances and the § 3553(a) sentencing factors, the sentence is

substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007);

Carty, 520 F.3d at 993.

      AFFIRMED.




                                           2                                      09-10373